MEMORANDUM OPINION BY ORDER
DOOLIN, Justice:
Upon application and petition to assume original jurisdiction and to prohibit the respondent judge from further proceedings in an attempted appeal of a decision of the Oklahoma Board of Medical Examiners to the District Court of Oklahoma County; jurisdiction assumed, writ granted.
This Court is of the opinion that by virtue of 59 O.S.1971 § 513 and our holdings thereunder, Davis v. State Board of Medical Examiners, 181 Okl. 385, 74 P.2d 610 (1937) and Choate v. State, 204 Okl. 596, 232 P.2d 634 (1951), all appeals from a decision of the Oklahoma Board of Medical Examiners lie exclusively to the Supreme Court of Oklahoma.
LET THE WRIT ISSUE.
LAVENDER, C. J., IRWIN, V. C. J., and WILLIAMS, HODGES, BARNES and HARGRAVE, JJ., concur.
SIMMS and OP ALA, JJ., dissent.